829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re W. Michael LOVERN, Petitioner.
No. 87-8026
United States Court of Appeals, Fourth Circuit.
Submitted July 16, 1987.Decided September 8, 1987.

W. Michael Lovern, petitioner pro se.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
W. Michael Lovern petitions this Court for a writ of mandamus to recuse the district court judge in Lovern's criminal case from handling any further proceedings involving Lovern, specifically his 28 U.S.C. Sec. 2255 motion.  We deny the petition.  After accusing the judge of personal bias and self interest, Lovern asserted that he could not get a fair trial in any of the courts in the Eastern District of Virginia.


2
Lovern's dissatisfaction with the court began when his probation was revoked after a hearing on the matter.  Lovern appealed that decision to this Court.  In that appeal Lovern requested a grant of recusal based largely on the same allegations made in his present petition.  We found Lovern's allegations to be meritless then, and we find no more merit to them now.


3
A writ of mandamus is an extreme remedy, and we find no basis to invoke the writ in this case.  We deny leave to proceed in forma pauperis, deny Lovern's petition for a writ of mandamus, and dismiss the action.  We dispense with oral argument as it will not significantly aid the decisional process.


4
DISMISSED.